April 10, 2014




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                         RALPH DOUGLAS, Appellant

NO. 14-12-01025-CV                          V.

  THE HONORABLE BRADY G. ELLIOTT, THOMAS R. CULVER, III AND
                 DANIEL R. SKLAR, Appellees
              ________________________________

      This cause, an appeal from the judgment in favor of appellees, the
Honorable Brady G. Elliott, Thomas R. Culver, III, and Daniel R. Sklar, signed
October 22, 2012, was heard on the transcript of the record. We have inspected the
record and find no error in the judgment. We order the judgment of the court below
AFFIRMED.

      We order appellant, Ralph Douglas, to pay all costs incurred in this appeal.

      We further order this decision certified below for observance.